Exhibit 10.3

 

FORM OF RESTRICTED STOCK UNIT CERTIFICATE (U.S.)

 

PARAMETRIC TECHNOLOGY CORPORATION

2000 Equity Incentive Plan

 

Restricted Stock Unit Certificate

 

Grant No.             

 

Parametric Technology Corporation (the “Company”), a Massachusetts corporation,
hereby grants to the person named below restricted stock units (“Restricted
Stock Units” or “RSUs”) representing the right to receive shares of Common
Stock, $0.01 par value, of the Company (the “Award”) under and subject to the
Company’s 2000 Equity Incentive Plan (the “Plan”) on the terms and conditions
set forth below and those attached hereto and in the Plan:

 

Name of Holder:

 

                                                             

Employee ID No.:

 

                                                             

Number of Restricted Stock Units:

 

                                         

Date of Grant:

 

                                         

 

Vesting Schedule:

     On                                                         , 20    ,
                         RSUs,        on   
                                                     , 20    ,
                         RSUs, and        on   
                                                     , 20    ,
                         RSUs.

 

The shares issuable upon vesting of this Award will not be released until all
applicable withholding taxes have been collected from the Holder or otherwise
provided for.

 

PARAMETRIC TECHNOLOGY CORPORATION

By:

 

 

--------------------------------------------------------------------------------

    Cornelius F. Moses, III    
Executive Vice President and Chief Financial Officer

 

HOLDER’S ACCEPTANCE

 

[box] I have read and fully understand this Restricted Stock Unit Certificate
and I accept and agree to be bound by the terms, conditions and restrictions
contained in this Restricted Stock Unit Certificate and the Plan and I further
intend my clicking of the box next to this statement to have the same force in
all respects as a handwritten signature.

 

I intend to express my acceptance of this Award, including its terms, conditions
and restrictions, by clicking the Award Acceptance button and I further intend
my clicking of the Award Acceptance button to have the same force in all
respects as a handwritten signature.

 

Accept Award



--------------------------------------------------------------------------------

PARAMETRIC TECHNOLOGY CORPORATION 2000 EQUITY INCENTIVE PLAN

 

Restricted Stock Unit Terms and Conditions

 

1. Plan Incorporated by Reference. This Award is issued pursuant to the terms of
the Plan and may be amended as provided in the Plan. Capitalized terms used and
not otherwise defined in this certificate have the meanings given to them in the
Plan. This certificate does not set forth all of the terms and conditions of the
Plan, which are incorporated herein by reference. The Committee administers the
Plan and its determinations regarding the operation of the Plan are final and
binding. Copies of the Plan may be obtained upon written request without charge
from the Legal Department of the Company.

 

2. Restricted Stock Units. Each Restricted Stock Unit represents the right to
receive one share of Common Stock, subject to the fulfillment of the vesting
conditions.

 

3. Vesting of Restricted Stock Units; Issuance of Common Stock. Upon each
vesting of a Restricted Stock Unit in accordance with the vesting schedule set
forth on the face of this certificate (each, a “Vest Date”), subject to Section
7 below, the Company shall issue to the Holder one share of Common Stock for
each Restricted Stock Unit that vests on such Vest Date (the “Shares”) as soon
as practicable after such Vest Date, but in no event later than March 15 of the
following calendar year.

 

4. Award and Restricted Stock Units Not Transferable. This Award and the
Restricted Stock Units are not transferable by the Holder.

 

5. Termination of Employment or Engagement. If the Holder’s status as an
employee or consultant of the Company or an Affiliate is terminated for any
reason (voluntary or involuntary and including disability, death or retirement),
all Restricted Stock Units that remain unvested shall upon such termination of
employment immediately and irrevocably terminate and unvested RSUs and the
underlying Shares in respect of such RSUs shall immediately and irrevocably be
forfeited. Notwithstanding the foregoing, if the Holder is on military, sick
leave or other leave of absence approved by the Company, his or her employment
or engagement with the Company (or its Affiliate) will be treated as continuing
intact if the period of such leave does not exceed ninety (90) days, or, if
longer, so long as the Holder’s right to reemployment or the survival of his or
her service arrangement with the Company (or its Affiliate) is guaranteed either
by statute or by contract; otherwise, the Holder’s employment or engagement will
be deemed to have terminated on the 91st day of such leave.

 

6. No Right to Shares or as a Stockholder. The Holder shall not have any right
in, to or with respect to any of the Shares (including voting rights or rights
with respect to dividends paid on the Common Stock) issuable under the Award
until the Award is settled by issuance of such Shares to the Holder.

 

7. Payment of Taxes. The Holder shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the Shares no later than the date of the event creating
the tax liability and in any event before any Shares are delivered to the
Holder. The Company and its Affiliates may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind due to the Holder.
The Company may, in its discretion, withhold from the Shares delivered to the
Holder for any Vest Date such number of Shares as the Company determines is
necessary to satisfy the minimum tax obligations required by law to be withheld
or paid in connection with the issuance of such Shares, valued at their Fair
Market Value on the date of issuance.

 

8. Change in Control. In order to preserve Holder’s rights under this Award in
the event of a change in control of the Company (as defined by the Committee),
the Committee in its discretion may at any time take one or more of the
following actions: (i) provide for the acceleration of any Vest Date, (ii)
provide for payment to the Holder of cash or other property with a Fair Market
Value equal to the amount that would have been received with respect to the
Shares had the Award fully vested upon the change in control, (iii) adjust the
terms of this Award in a manner determined by the Committee to reflect the
change in control, (iv) cause the Award to be assumed, or new rights substituted
therefor, by another entity, or (v) make such other provision as the Committee
may consider equitable to the Holder and in the best interests of the Company.



--------------------------------------------------------------------------------

9. Securities and Other Laws. It shall be a condition to the Holder’s right to
receive the Shares hereunder that the Company may, in its discretion, require
(a) that the Shares shall have been duly listed, upon official notice of
issuance, upon any national securities exchange or automated quotation system on
which the Company’s Common Stock may then be listed or quoted, (b) that either
(i) a registration statement under the Securities Act of 1933 with respect to
the Shares shall be in effect, or (ii) in the opinion of counsel for the
Company, the proposed issuance and delivery of the Shares to the Holder shall be
exempt from registration under that Act and the Holder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such Shares
by the Company shall have been taken by the Company or the Holder, or both.

 

10. No Right To Employment. No person shall have any claim or right to be
granted an Award. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Holder or the Company or any
Affiliate may terminate the employment relationship at any time for any reason
or no reason at all) unless, and only to the extent, provided in a written
employment agreement for a specified term executed by the chief executive
officer of the Company or his duly authorized designee or the authorized
signatory of any Affiliate. Neither the adoption, maintenance, nor operation of
the Plan nor any Award thereunder shall confer upon any employee of the Company
or of any Affiliate any right with respect to the continuance of his or her
employment by the Company or any such Affiliate nor shall they interfere with
the right of the Company (or Affiliate) to terminate any employee at any time or
otherwise change the terms of employment, including, without limitation, the
right to promote, demote or otherwise re-assign any employee from one position
to another within the Company or any Affiliate.